Citation Nr: 0600023	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  05-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
injury to the right hand.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of the 
removal of a ganglion cyst on the left hand.

3.  Whether new and material evidence has been submitted to 
reopen a claim for a psychiatric disorder.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the veteran's application to 
reopen previously denied claims for service connection for 
residuals of an injury to the right hand, and for residuals 
of the removal of a ganglion cyst from the left hand, and 
that denied his claims for service connection for a 
psychiatric disorder, and bilateral pes planus on the merits, 
and from an August 2004 rating decision that denied his claim 
of service connection for a low back disorder on the merits.  
In November 2005, the veteran withdrew his request for a 
hearing before the Board.

Although the RO found that the veteran had not submitted new 
and material evidence sufficient to reopen his claims for 
service connection for residuals of an injury to the right 
hand, and for residuals of the removal of a ganglion cyst 
from the left hand, the Board must independently consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claims de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The Board 
notes that the claim for service connection for a psychiatric 
disorder was previously denied in a February 2002 rating 
decision.  Thus, while the RO has adjudicated the issue of 
entitlement to service connection for a psychiatric disorder 
on the merits, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson, supra; 
Barnett, supra.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  See 
Barnett, supra.

For the reasons stated below, the Board finds that no new and 
material evidence has been received regarding the psychiatric 
disorder claim.  Additionally, for the reasons stated below, 
the Board finds that new and material evidence has been 
received regarding the claims for service connection for 
residuals of an injury to the right hand, and for residuals 
of the removal of a ganglion cyst from the left hand, but 
that additional development is necessary regarding the 
underlying service connection claims.  

The issues of service connection for bilateral pes planus and 
for a low back disorder are addressed in the REMAND portion 
of the decision below.

The Board notes that in correspondence dated in August 2003, 
the veteran appears to have raised a new claim of entitlement 
to service connection for residuals of the removal of 
ganglion cysts from both the right and left feet.  Similarly, 
in correspondence dated in July 2005, the veteran appears to 
have raised a new claim of entitlement to service connection 
for post-traumatic stress disorder.  The Board refers these 
matters to the RO for appropriate action.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claims has been obtained.

2.  The claims for service connection for residuals of an 
injury to the right hand, for residuals of the removal of a 
ganglion cyst from the left hand, and for a psychiatric 
disorder were previously denied in a February 2002 rating 
decision; the veteran did not appeal that decision.

3.  Evidence received since the February 2002 decision 
relating to service connection for residuals of an injury to 
the right hand, and for residuals of the removal of a 
ganglion cyst from the left hand, is not cumulative or 
redundant and raises a reasonable possibility of 
substantiating the veteran's claim.

4.  Evidence received since the February 2002 decision 
relating to service connection for a psychiatric disorder is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The February 2002 RO decision that denied service 
connection for residuals of an injury to the right hand, and 
for residuals of the removal of a ganglion cyst from the left 
hand is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen the 
claims for service connection for residuals of an injury to 
the right hand, and for residuals of the removal of a 
ganglion cyst from the left hand.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).

3.  The February 2002 RO decision that denied service 
connection for a psychiatric disorder is final and new and 
material evidence has not been submitted to reopen the claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a decision dated in February 2002, the RO denied the 
veteran's claims for service connection for residuals of an 
injury to the right hand, for residuals of the removal of a 
ganglion cyst from the left hand, and for a psychiatric 
disorder.  The veteran did not appeal this decision.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  Thus, the February 2002 decision is final 
because the veteran did not file a timely appeal from it.

The claim for entitlement to service connection for residuals 
of an injury to the right hand, for residuals of the removal 
of a ganglion cyst from the left hand, and for a psychiatric 
disorder may be reopened if new and material evidence is 
submitted for each claim.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The veteran filed his application to reopen his 
claims for residuals of an injury to the right hand, and for 
a psychiatric disorder in June 2003.  He filed his 
application to reopen his claim for residuals of the removal 
of a ganglion cyst from the left hand in August 2003.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Very briefly, the evidence before VA at the time of the prior 
final RO decision consisted of the veteran's service medical 
records, post-service VA medical records, and the veteran's 
own statements.  The RO found that there was no evidence 
showing that the veteran had current right or left hand 
disabilities, and that there was no evidence showing that the 
veteran was diagnosed with a chronic psychological disorder 
in service or that such a disorder manifested to a 
compensable degree within one year following his discharge 
from service, and the claims were denied. 

After the denial of the aforementioned claims, the veteran 
sought to reopen his claims for service connection in June 
and August 2003.  With respect to the claims for service 
connection for residuals of an injury to the right hand, and 
for residuals of the removal of a ganglion cyst from the left 
hand, the Board finds that the evidence received since the 
last final RO decision is not cumulative of other evidence of 
record and raises a reasonable possibility of substantiating 
the veteran's claims.  With respect to the claim for a 
psychiatric disorder, the Board finds that the evidence 
received is cumulative of other evidence of record and does 
not raise a reasonable possibility of substantiating the 
veteran's claim.

In support of his application to reopen his claims for 
service connection, the veteran submitted VA medical records 
dated from August 1999 through January 2005, which 
demonstrate that the veteran received treatment for 
psychiatric disorders including depression and schizophrenia, 
but which do not relate such disorders to his service.  The 
records do not show that the veteran has a current right or 
left hand disability.  In June 2004, the veteran underwent VA 
examination for a low back disability.  The associated report 
of examination does not indicate that the veteran has current 
right or left hand disabilities, or that he has psychiatric 
disorders related to his active service.

Other newly submitted evidence includes private treatment 
records from Barbara Smith, M.D., dated from June 2003 to 
July 2003, which indicate, in pertinent part, that the 
veteran was treated for depression, but which do not relate 
his depression to his active service.  The veteran also 
submitted private treatment records from the Northwest 
Medical Center, dated from June 2003, which show that the 
veteran was treated for hypertension and pain behind his left 
eye and numbness in the right side of his mouth.

Newly submitted evidence also includes private treatment 
records from North Broward Medical Center dated in April 
1990.  These records demonstrate that the veteran was treated 
for a fracture of the fourth and fifth metacarpal shafts in 
the right hand.  The records note that the veteran had 
previously broken the same bones in his right hand, and that 
he had decreased range of motion in the right fifth 
metacarpal secondary to an injury sustained in approximately 
1987 or 1988.  

The veteran also submitted color photographs of his hands, 
which demonstrate that he has a circular scar on his left 
hand, and a linear scar on his right hand over the knuckle of 
the index finger.  The circular scar is allegedly the 
location from which the ganglion cyst was removed.  The scar 
over the index finger was allegedly incurred in association 
with the in-service fracture of the right hand.

Other newly submitted evidence includes an undated copy of 
the Social Security Administration (SSA) decision granting 
the veteran disability benefits, and a copy of the veteran's 
SSA hearing transcript, dated in September 2001.  These 
records indicate that the veteran was found to be entitled to 
disability benefits based upon his depression.

Newly submitted evidence includes a variety of medical 
articles regarding depression, schizophrenia, pes planus, and 
ganglion cysts, and a copy of an illustration entitled 
"Fractured Metacarpal Bones."

Other newly submitted evidence also includes annotated copies 
of the veteran's service medical records and post-service VA 
records.  The annotations, made by the veteran and his 
mother, assert that the veteran has residuals of an injury to 
the right hand, and residuals of the removal of a ganglion 
cyst on his left hand, and assert that the veteran had 
psychological problems in service, manifested by behavioral 
problems.  With regard to the psychological problems, the 
annotations specifically assert that the veteran was found to 
be "locally barred" from reenlistment due to an altercation 
with a superior officer, which was not recorded within his 
records, and which was caused by his psychological problems.

Finally, newly submitted evidence includes statements 
submitted by the veteran, his mother, and two fellow 
servicemen.  The veteran and his mother assert that he has 
current residuals of an in-service injury to the right hand, 
and current residuals of the removal of a ganglion cyst from 
the left hand, and that his current psychological disorders 
first manifested in service.  The fellow servicemen allege 
that they witnessed the veteran wearing a cast following the 
fracture of his right hand.

A.  Residuals of an Injury to the Right Hand

The Board finds that the April 1990 treatment records from 
North Broward Medical Center showing that the veteran had a 
prior fracture of the fourth and fifth metacarpals is 
evidence that is both new and material because it 
demonstrates a current disability and the claim was 
previously denied due to the lack of evidence showing any 
current right hand disorder.  This evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, and raises a reasonable possibility 
of substantiating the veteran's claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the 
claim for service connection is reopened.  This does not mean 
that service connection is granted.  Rather, the merits of 
the claim for service connection will have to be reviewed on 
a de novo basis after completion of additional development, 
as discussed in the remand below.

B.  Residuals of the Removal of a Ganglion Cyst on the Left 
Hand

The Board similarly finds that the color photographs 
demonstrating that the veteran has a scar on the left hand 
due to the removal of the ganglion cyst is evidence that is 
both new and material.  The in-service removal of the cyst 
was well-documented within the veteran's service medical 
records.  At the time of the last prior decision, however, 
there was no evidence that the veteran had any current 
residuals of that surgical procedure.  The color photographs 
show that the veteran has current residuals of that 
procedure, and are therefore evidence that is both new and 
material.  This evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, and 
raises a reasonable possibility of substantiating the 
veteran's claim.  38 C.F.R. § 3.156(a); Hodge, supra.  Thus, 
the claim for service connection is reopened.  This does not 
mean that service connection is granted.  Rather, the merits 
of the claim for service connection will have to be reviewed 
on a de novo basis after completion of additional 
development, as discussed in the remand below.



C.  Psychiatric Disorder

In contrast, the Board finds that no new and material 
evidence has been submitted with regard to the claim for 
service connection for a psychiatric disorder.  First, 
although the additionally submitted VA records and private 
records from Dr. Smith are new, in the sense that they were 
not previously considered by agency decisionmakers, they are 
not material.  While these records demonstrate that the 
veteran received psychiatric treatment, they do not supply a 
nexus between his psychiatric disorders and his service.  
Rather, the most-commonly cited cause of his depression is an 
October 1997 work-related injury to his back.  Accordingly, 
they do not establish a fact necessary to substantiate the 
claim, and the claim for service connection for a psychiatric 
disorder cannot be reopened on the basis of this evidence.  
See 38 C.F.R. § 3.156(a).  Second, the medical records from 
the Northwest Medical Center and the North Broward Medical 
Center, while new, do not pertain to treatment for 
psychiatric disorders, and the claim therefore cannot be 
reopened on the basis of this evidence.  Id.  Nor do the 
color photographs of the veteran's hands pertain to his 
psychiatric disorders.  The claim therefore cannot be 
reopened on the basis of this evidence.  Id.

Next, while the SSA decision and transcript relate to his 
psychiatric disorders, there is no mention of his military 
service as a possible cause of his depression.  Rather, the 
only link made to depression within these records is to his 
low back disability, which he appears to have stated was the 
result of an October 1997 work-related injury in which he 
fell from a truck.  Thus, while this evidence is new, in the 
sense that it has not previously been considered, it is not 
material, as it does not establish a fact necessary to 
substantiate the claim, and the claim can therefore not be 
opened on the basis of this evidence.  Id.

Nor can the claim be reopened on the basis of the articles 
relating to depression and schizophrenia that the veteran 
submitted.  These articles do not diagnose the veteran with 
depression or schizophrenia, and do not relate the veteran's 
current diagnoses of depression or schizophrenia to his 
service.  Thus, while this evidence is new, in the sense that 
it has not previously been considered, it is not material, as 
it does not establish a fact necessary to substantiate the 
claim, and the claim can therefore not be opened on the basis 
of this evidence.  Id.

Neither may the claim be reopened on the basis of the 
annotated service medical records or the statements submitted 
by the veteran, his mother, or the fellow servicemen.  The 
statements of the veteran and his mother relating his 
depression to his service are new, but not material.  The 
veteran, as a layperson without ostensible medical expertise, 
is not competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
While the veteran can describe symptoms (including worsening 
of symptoms) that he experienced, he lacks the medical 
competence to relate his current depression to a particular 
circumstance, such as any in-service manifestation of a 
psychiatric disorder.  Additionally, the veteran's statements 
are mainly cumulative of those considered at the time of the 
last final decision.

Next, while the veteran's mother has stated that she has 
medical training, it is not clear to the Board what that 
training might be.  Accordingly, the Board finds that like 
the veteran himself, the mother is a layperson who is not 
qualified to opine on matters requiring medical knowledge.  
See Routen, supra.  Even if she did have medical training, 
however, the fact that her opinion appears to be based upon a 
history provided by the veteran and the fact that she appears 
to rely on the absence of records regarding the veteran's 
alleged behavioral problems in service as proof of in-service 
manifestation of his psychiatric problems lessens the 
probative value of her opinion.  Regardless, the opinion of 
an individual without ostensible medical expertise based upon 
alleged incidents not recorded in the veteran's service 
records cannot be considered to establish a fact necessary to 
substantiate the claim.  Therefore, the claim cannot be 
reopened on the basis of this evidence.  See 38 C.F.R. 
§ 3.156(a).

Finally, the claim cannot be reopened on the basis of the two 
lay statements submitted by the veteran's fellow servicemen.  
These statements relate only to the right hand injury the 
veteran allegedly sustained in service.  Thus, while new, the 
statements do not establish a fact necessary to substantiate 
the claim and the claim can therefore not be reopened on the 
basis of this evidence.

Although the veteran has submitted new evidence that was not 
before the RO in February 2002, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for a psychiatric 
disorder since the February 2002 rating decision.  Thus, the 
claim for service connection for a psychiatric disorder is 
not reopened and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2003, August 
2003, April 2004, and June 2004; rating decisions in January 
and August 2004; a statement of the case in March 2005; and a 
supplemental statement of the case in July 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

New and material evidence has been submitted and the claim 
for service connection for residuals of an injury to the 
right hand is reopened.  To that extent only, the appeal is 
allowed.

New and material evidence has been submitted and the claim 
for service connection for residuals of the removal of a 
ganglion cyst on the left hand is reopened.  To that extent 
only, the appeal is allowed.

The application to reopen the claim for service connection 
for a psychiatric disorder is denied.



REMAND

As the Board has determined that the previously denied claims 
for service connection for residuals of an injury to the 
right hand, and for residuals of the removal of a ganglion 
cyst from the left hand may be reopened, the second step for 
the Board in this case is to assess the new and material 
evidence in the context of the other evidence of record and 
make new factual determinations.  See Masors v. Derwinski, 2 
Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 
Vet. App. 210, 215 (1991)).  A finding of "new and 
material" evidence does not mean that the case will be 
allowed, but rather that the case will be reopened and 
considered in the context of all other evidence for a new 
determination of the issue.  Smith v. Derwinski, 1 Vet. App. 
178, 179-80 (1991).  

With regard to the claim for service connection for residuals 
of an injury to the right hand, the Board notes that a 
service medical record dated in December 1986 shows that the 
veteran injured his right hand in an altercation.  The 
veteran complained of soreness in the knuckle of the index 
finger, and pain when trying to make a fist.  A past 
laceration over the index finger was noted, although it was 
not open at the time of the record of examination, and the 
veteran's index finger was noted to be swollen.  The Board 
finds that an examination and etiological opinion are 
necessary in order to determine whether the April 1990 
finding of a prior fracture to the right hand is related to 
the December 1986 record of in-service treatment for the 
right hand, and whether the in-service injury may have 
predisposed the veteran to a later fracture of the right 
hand.

With regard to the claim for service connection for residuals 
of the removal of a ganglion cyst from the left hand, the 
Board finds that an examination is necessary in order to 
determine the current nature and severity of any current 
residuals of the in-service removal of the ganglion cyst.  
The Board notes that the veteran has complained of a loss of 
strength as a result of the aforementioned surgical 
procedure.  Accordingly, both an evaluation of the residual 
scar and any loss of strength must be conducted.

The claims for service connection for bilateral pes planus 
and for a low back disorder must also be remanded.

On examination at induction into service in December 1983, 
the veteran was noted to have moderate pes planus, 
bilaterally, that was then asymptomatic.  A review of the 
veteran's service medical records shows that he received 
treatment for pain in his feet on numerous occasions, with 
the last record of treatment dated approximately one month 
prior to his release from service.  The veteran was placed on 
limited duty due to his feet problems on multiple occasions, 
and was eventually prescribed bilateral orthotics in May 
1988, in an effort to alleviate arch pain.  The Board notes 
that neither a report of examination prior to separation, nor 
a report of medical history filled out prior to separation 
are contained in the claims folder.  However, the veteran has 
a current diagnosis of and receives regular VA treatment for 
bilateral pes planus.  The most recent record of treatment 
for pes planus is dated in January 2005, and demonstrates 
that the veteran was prescribed custom shoes, bilaterally, 
due to chronic foot pain.  

The Board notes that VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103(d) (West 2002).  Such an examination or opinion is 
necessary if all of the lay and medical evidence of record:  
1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and 2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but 3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

In this case, the veteran was shown to have moderate pes 
planus upon entry into service, and his service medical 
records reflect that he received treatment for such 
disability on multiple occasions.  Additionally, post-service 
medical records reflect that he has continued to receive 
treatment for his bilateral pes planus.  The Board notes that 
the veteran has not yet been afforded a VA examination.  The 
Board finds, based upon the evidence of record and the 
applicable law, that an examination is necessary in this case 
in order to determine whether the veteran's bilateral pes 
planus condition was aggravated by his active service.  

Finally, the Board notes that in June 2004 the veteran 
underwent VA examination of his spine in conjunction with his 
claim for service connection for a low back disorder.  In his 
report of examination, the examiner noted that the veteran's 
service medical records and claims folder were not available 
for review.  The veteran reported that he developed low back 
pain in service on two occasions and that he was treated 
conservatively at that time.  The veteran stated that 
following these injuries he had no radiation of pain.  With 
regard to post-service injuries, the veteran reported that he 
again injured his back on two separate occasions, the first 
while playing football, and the second in a work-related fall 
from a truck.  In addressing whether the veteran's current 
low back problems were related to his in-service injuries, or 
whether his in-service injuries predisposed him to further 
injury, the examiner stated:

It is my opinion that the low back pain 
episodes in service are not associated 
with his present condition as best as I 
can tell.  The possibility exists, 
however, that this is the case and he 
did have a predisposition to injuring 
his back because of his [service-
related] injuries.  I can be no further 
specific on that in my evaluation.  It 
is less likely than not that the 
service-related condition did not cause 
his present state.  It is more likely 
than not that it may have predisposed 
him to it. 

The Board finds that the June 2004 examination was 
inadequate, given that the claims folder was not available 
for review, and thus an accurate assessment of the etiology 
of the veteran's current condition could not be determined.  
To ensure a thorough examination and evaluation, the 
veteran's disability must be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2005).  Therefore, the claim must 
be remanded for an examination with review of the claims 
file.  

Accordingly, this case will be REMANDED to the RO for the 
following actions:

1.  Schedule the veteran for a VA 
examination of his hands for the 
purpose of ascertaining the etiology of 
his current right hand disability, and 
for the purpose of determining the 
current nature and severity of his 
residuals of the removal of the 
ganglion cyst from his left hand.  With 
regard to the right hand, the examiner 
should specifically address whether the 
April 1990 finding of a prior fracture 
to the right hand is related to the 
December 1986 record of in-service 
treatment for the right hand, and 
whether the in-service injury may have 
predisposed the veteran to a later 
fracture of the right hand.  With 
regard to the left hand, the examiner 
should specifically evaluate the 
veteran's disability due to the 
residual scar as well as any associated 
loss of strength in the left hand.  Any 
further indicated studies must also be 
conducted.  The claims file and a 
separate copy of this remand must be 
made available to and be reviewed by 
the examiner pursuant to completion of 
the examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current right hand condition 
is causally or etiologically related to 
his period of active service.  All 
necessary studies should be accomplished 
if deemed necessary.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

2.  Schedule the veteran for a VA foot 
examination for the purpose of 
ascertaining the nature and etiology of 
any foot disability, including, but not 
limited to, pes planus.  Any further 
indicated studies should be conducted.  
The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion 
of the examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not that the veteran's preexisting 
foot disability increased in severity 
during service.  If so, the examiner 
should provide an opinion as to whether 
any increase in severity during service 
was beyond the natural progress of the 
preexisting condition.  All necessary 
studies should be accomplished if 
deemed necessary.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale and 
the examiner should reconcile the 
opinion with the other medical evidence 
of record.

3.  Schedule the veteran for a VA spine 
examination for the purpose of 
ascertaining the etiology of his 
current back disorder.  Any further 
indicated studies must also be 
conducted.  The claims file and a copy 
of this remand must be made available 
to and be reviewed by the examiner 
pursuant to completion of the 
examination.  The examiner must 
indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that his current back condition is 
causally or etiologically related to his 
period of active service.  Specifically, 
the examiner should address whether his 
current back disorder may be related to 
his in-service low back injuries.  All 
necessary studies should be accomplished 
if deemed necessary.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for residuals of an 
injury to the right hand, for residuals 
of the removal of a ganglion cyst from 
the left hand, for bilateral pes 
planus, and for a low back disorder.  
If any action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to this Board for the 
purpose of appellate disposition, if in 
order.  The Board intimates no opinion 
as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


